Citation Nr: 0921334	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-03 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for impotence.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for diabetic 
retinopathy.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD)

5.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, Type II.

6.  Entitlement to an initial compensable evaluation for 
diabetic nephropathy with hypertension.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from December 1966 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in March 
2005 and February 2008 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.

Entitlement to service connection for PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
Veteran currently has impotence as a result of active service 
or service-connected disability.

2.  The competent medical evidence does not show that the 
Veteran currently has bilateral hearing loss as the result of 
exposure to acoustical trauma during active service.

3.  The competent medical evidence does not show that the 
Veteran currently has diabetic retinopathy.

4.  The Veteran's diabetes mellitus has not been shown to 
require regulation of activities.

5.  The Veteran's diabetic nephropathy with hypertension has 
not been shown to be manifested by diastolic pressure 
predominantly 100 or more, systolic pressure predominantly 
160 or more, history of diastolic pressure predominantly 100 
or more, albumin constant or recurring with hyaline and 
granular casts or red blood cells, or with transient or 
slight edema.


CONCLUSIONS OF LAW

1.  Impotence was not incurred in or aggravated by the 
Veteran's active service and is not causally related to 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

3.  Diabetic retinopathy was not incurred in or aggravated by 
active service and is not causally related to service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).

4.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus, Type II, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.119, 
Diagnostic Code 7913 (2008).

5.  The criteria for an initial compensable evaluation for 
diabetic nephropathy with hypertension have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, 
Diagnostic Code 7101, 4.115a, Diagnostic Code 7541 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect increased rating claims, in order to satisfy the 
duty to notify provisions for an increased-compensation 
claim, VA must notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  If the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  The claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in December 2003, October 
2004, November 2007, and May 2008 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. 
App. at 473, Vazquez-Flores, 22 Vet. App. at 37.  Together, 
the letters informed the appellant of what evidence was 
required to substantiate the claims and of the appellant's 
and VA's respective duties for obtaining evidence, as well as 
how VA determines disability ratings and effective dates. 

With respect to the increased rating claims, the Board notes 
that these issues arise from a notice of disagreement as to 
the initial ratings assigned, and as such, represent a 
"downstream" issue as referenced in VAOPGCPREC 8-2003 
(December 22, 2003), summary published at 69 Fed. Reg. 25,180 
(May 5, 2004), a precedent opinion of VA's General Counsel 
that is binding on the Board (see 38 U.S.C.A. 7104(c); 38 
C.F.R. § 14.507).  The opinion states that if, in response to 
notice of its decision on a claim for which VA has already 
given the 38 U.S.C. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly-
raised issue.  With regard to the instant case, the Board 
finds that adequate 38 U.S.C. § 5103(a) notice was provided 
as to the original claims for service connection, and as 
such, the rating assignment issues on appeal fall within the 
exception for the applicability of 38 U.S.C.A. § 5103(a).

The Board acknowledges the specific requirements for VCAA 
notices in increased rating claims.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  However, the Board determines that 
these requirements do not apply to initial rating claims, 
such as the ones now before the Board.  Initially, the Board 
notes that Vazquez-Flores was an appeal of an increased 
rating claim, not an initial rating claim.  More importantly, 
the Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claims.  Based on the above 
analysis, the notice requirements for the initial rating 
claims on appeal have been met.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The October 2004 and November 2007 letters told him 
to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records, service personnel 
records, and VA medical treatment records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The Board notes that the RO was informed by the 
Huntington VAMC that there were no records from December 5, 
1974 to February 21, 1999 for the Veteran.  Thus, there is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded VA examinations in November and 
December 2004. 38 C.F.R. § 3.159(c)(4).

There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2004 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of impotence, hearing loss, or retinopathy is 
factually shown during service.  The Board concludes it was 
not.  

The service treatment records are absent complaints, findings 
or diagnoses of impotence, hearing loss, or retinopathy 
during service.  On the periodic clinical examination in 
November 1972, the Veteran's ears, eyes, opthalmoscopic, 
pupils, ocular motility, and genitourinary system were 
evaluated as normal and his hearing was normal.  In October 
1973, the Veteran complained of pain left scrotum with no 
known injury.  Although the record is difficult to read, it 
appears that the diagnosis is athletic supported if no 
improvement.  On the clinical examination for separation from 
service in September 1974, the Veteran's the Veteran's 
hearing, ears, eyes, opthalmoscopic, pupils, ocular motility, 
and genitourinary system were evaluated as normal.  On a 
Medical History form completed by the Veteran in November 
1974, he denied any eye or ear trouble and noted that there 
had been no change in his medical condition since his 
separation examination.  Thus, there is no medical evidence 
that shows that the Veteran suffered from impotence, hearing 
loss, or retinopathy during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Hearing loss can be service-
connected on such a basis.  However, the earliest post-
service medical evidence of record is not until 1999.  In 
fact, as noted above, the VAMC in Huntington advised that 
there were no records for the Veteran from December 1974 to 
February 1999.  In addition, on his application for 
compensation received in September 2003, the Veteran noted 
that he was not treated for hearing loss.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The Board 
notes that on his application for compensation received in 
September 2003, the Veteran advised that he was treated for 
impotence, eyesight, and hearing loss from January 1997 to 
the present.  Thus, in light of the lack of any relevant 
medical history reported between the Veteran's date of 
discharge and 1997 or later, service connection is not 
warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

Applicable law also provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

With respect to diabetic retinopathy, the post-service 
medical records are absent diagnosis of diabetic retinopathy 
of either eye.  The Veteran underwent a VA eye examination in 
November 2004.  No diabetic retinopathy was of either eye was 
found.  Without a current chronic disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (1997).  The Board notes that in January 2009, a 
request was made for a diabetic funduscopic/retinal 
examination; however, although the RO has not obtained 
records from January 2009, there has been no indication by 
the Veteran that any such examination was conducted, or if 
conducted, found diabetic retinopathy.  In the absence of 
competent medical evidence that the Veteran has current 
diabetic retinopathy upon which compensation benefits may be 
based, the requirements for establishing service connection 
on a secondary basis as well as on a direct basis have not 
been met.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.310(a).
    
With respect to impotence, the Board notes that the Veteran 
has been diagnosed with impotence and erectile dysfunction.  
As noted above, on his application for compensation, the 
Veteran noted that he was treated for impotence from January 
1997.  A November 2000 VA medical record indicates that the 
Veteran stated that he had weak erection 75 percent of the 
time but had strong desire.  Assessment was erectile 
dysfunction, multifactorial.  A March 2001 VA medical record 
noted that the Veteran was functional on Viagra.  A September 
2003 VA medical record noted erectile dysfunction for 
approximately six years with normal testosterone.  In 
December 2004, the Veteran underwent a VA examination which 
noted an impotence problem starting in 1999.  The Veteran 
reported that he was unable to have erections without Viagra 
but was now 100 percent successful.  After review of the 
claims file as well as interview with and examination of the 
Veteran, the examiner diagnosed impotence due to the lower 
back injury and noted that the impotence preceded and was not 
related to his diabetes mellitus type II.  

With respect to hearing loss, the Veteran clearly has this 
disability.  The remaining question, therefore, is whether 
there is medical evidence of a relationship between the 
current disability and military service.  The Veteran 
underwent a VA audiological evaluation in November 2004, and 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
30
45
LEFT
20
15
20
50
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

The Veteran's diagnoses were mild to severe predominate 
sensorineural hearing loss above 2000 hertz in the right ear 
and moderate to severe sensorineural hearing loss above 2000 
hertz in the left ear.  After a review of the claims file as 
well as interview with and examination of the Veteran, the 
examiner opined that it was not at least as likely as not 
that the Veteran's hearing impairment was caused by military.  
She noted that the Veteran reported significant military 
noise exposure without hearing protection and a 27 year 
history of occasional occupational noise exposure without 
hearing protection and some recreational noise for about two 
years without hearing protection.  The examiner noted that 
the Veteran's military records showed that hearing was normal 
bilaterally at separation.  

The Board notes that the Veteran has submitted no medical 
opinions to the contrary with respect to impotence or hearing 
loss, and there are no medical opinions to the contrary of 
record.  Thus, with respect to impotence and hearing loss, no 
medical professional has ever related either of these 
conditions to the Veteran's military service or to service-
connected disability.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of these problems until a number of 
years after service.  

The Board has considered the Veteran's contention that 
relationships exist between his impotence and hearing loss 
and service.  However, as a layman, without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter such as 
etiology. While a layman such as the Veteran can certainly 
attest to his in service experiences and current symptoms, he 
is not competent to provide an opinion linking that 
disability to service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The Board, therefore, finds that the combination of an 
absence of impotence or hearing loss in service, the number 
years that elapsed before the Veteran sought treatment for 
either disorder, and the absence of competent medical 
evidence that the Veteran's current impotence or hearing loss 
are related to service or service-connected disability, 
preponderates against the claim. Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claims for service connection, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for diabetes mellitus, type II and diabetic 
nephropathy with hypertension.  As such, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Diabetes Mellitus

The Veteran is currently assigned a 20 percent disability 
evaluation for his diabetes mellitus pursuant to 38 C.F.R. § 
4.119, Diagnostic Code 7913.  Under that diagnostic code, a 
20 percent disability evaluation is assigned for diabetes 
mellitus requiring insulin and restricted diet; or, an oral 
hypoglycemic agent and restricted diet.  A 40 percent 
disability evaluation is contemplated for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  "Regulation of activities," is defined in 
Diagnostic Code 7913 as "avoidance of strenuous occupational 
and recreational activities."  Id.  A 60 percent disability 
evaluation applies if the disorder requires insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Id.  A 100 percent 
disability evaluation is assigned if the disorder requires 
more than one daily injection of insulin, a restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated. Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher evaluation for diabetes 
mellitus as the medical evidence does not show that his 
diabetes mellitus requires either insulin or restricted 
activities.  

The most recent primary care physician note of record, dated 
in January 2009, noted that the Veteran was taking Glyburide 
2.5 mg by mouth daily.  In addition, throughout the appeal 
period, the medical records indicate that the Veteran has 
been counseled on the importance of exercise.  Any regulation 
of activities in the record is related to the Veteran's right 
inguinal hernia repair.  At the VA examination in December 
2004, the examiner noted that the Veteran reported no 
hospital stays for ketoacidosis or hypoglycemic reactions.  
The Veteran reported that he was not following a specific 
diet, that his only activities that were restricted were his 
ability to lift due to back problems, and that his treatment 
was oral medication, specifically Glyburide 2.5mg daily.    

In light of the foregoing, the Board finds that the criteria 
for a rating in excess of 20 percent under Diagnostic Code 
7913 have not been met.  The Veteran requires oral 
medications, but does not require insulin or regulation of 
his activities.  Therefore, his level of disability more 
nearly approximates the criteria for a 20 percent disability 
rating than the criteria for a higher rating.  Thus, the 
preponderance of the evidence is against the assignment of a 
disability rating greater than 20 percent.
Nephropathy/Hypertension

The Veteran is currently assigned a noncompensable (zero 
percent) disability evaluation for his diabetic nephropathy 
with hypertension associated with his type II diabetes 
mellitus pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 
7541.  Under that diagnostic code, renal involvement in 
diabetes mellitus should be rated as renal dysfunction.  Id.  

Renal dysfunction manifested by albumin and casts with 
history of acute nephritis; or, hypertension non-compensable 
under diagnostic code 7101, is rated noncompensable.  Renal 
dysfunction with constant albumin or recurring with hyaline 
and granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101 warrants a 30 percent rating.  
With constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under diagnostic code 7101, a 60 percent 
rating is warranted.  Renal dysfunction with persistent edema 
and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 
8mg%; or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion 
warrants an 80 percent rating.  Renal dysfunction requiring 
regular dialysis, or precluding more than sedentary activity 
from one of the following: persistent edema and albuminuria; 
or, BUN more than 80mg%; or, creatinine more than 8mg%; or, 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular warrants a 100 percent rating.  38 
C.F.R. § 4.115a.

The Board notes that separate ratings are not to be assigned 
for disability from disease of the heart and any form of 
nephritis, on account of the close interrelationships of 
cardiovascular disabilities.  38 C.F.R. § 4.115.

Under Diagnostic Code 7101, for hypertensive vascular disease 
(hypertension and isolated systolic hypertension), a 10 
percent rating is warranted for diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control; a 
20 percent rating is warranted for diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more; a 40 percent rating is warranted 
for  diastolic pressure predominantly 120 or more 40; and a 
60 percent rating is warranted for diastolic pressure 
predominantly 130 or more.

The record clearly reflects that the Veteran has hypertension 
which is associated with his service-connected diabetes 
mellitus. The record also reflects that the Veteran takes 
medication for this disability to control his blood pressure.  
However, the record does not reflect that the Veteran's 
diastolic pressure has predominantly been 100 or more that 
his systolic pressure has predominantly been 160 or more.  In 
fact, from February 1999, there has been only one instance in 
April 1999 when his diastolic pressure was at least 100 and 
only one instance in September 2000 when his diastolic 
pressure was at least 160, specifically 162.  Thus a 
compensable rating is not warranted under Diagnostic Code 
7101.

With respect to renal dysfunction, the Board notes that in 
January 2009, a request was made for a diabetic renal 
screening; however, although the RO has not obtained records 
since January 2009, there has been no indication by the 
Veteran that an examination was conducted or of any renal 
findings from that examination different from the other 
findings of record.  

The December 2004 VA examiner noted that the Veteran had an 
elevation in his microalbumin, 2.90 in April 2004 from .56 in 
March 2001 which was normal, giving an indication that he did 
have some early nephropathy due to diabetes mellitus type II.  

In June 2003 and April 2006, microalbumin levels were 1.6 and 
.77, respectively, both in the normal range.  Thus, the 
record does not indicate constant albumin, and there is no 
indication in the record of hyaline or granular casts or red 
blood cells or transient or slight edema.  Thus a compensable 
rating is not warranted under Diagnostic Code 7541.

Extraschedular Consideration

The threshold factor for extraschedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating is warranted include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected 
diabetes mellitus or service-connected diabetic nephropathy 
with hypertension presents such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The disability does not result 
in symptoms not contemplated by the criteria in the rating 
schedule.  Hence the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of an extraschedular 
evaluation. 

  
ORDER

Entitlement to service connection for impotence is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for diabetic retinopathy is 
denied.

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, Type II, is denied.

Entitlement to an initial compensable evaluation for diabetic 
nephropathy with hypertension is denied.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f) (2008).  38 C.F.R. § 
4.125(a) (2008) requires that diagnoses of mental disorders 
conform to the Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" as requiring that the Veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. VAOPGCPREC 12-99 (1999).

The record clearly shows that the Veteran had service from 
November 1970 to November 1971 in Vietnam.  However, his 
service personnel records are negative for any decoration or 
award signifying combat, and his military occupational 
specialty (MOS) was senior quarryman.  

The Veteran submitted a PTSD questionnaire in December 2007 
which noted that the incident occurred from November 1971 to 
November 1972 in Vietnam at the 94th  Engineer Detachment and 
noted his assignment to 92nd Engineering.  However, the 
Veteran did not include a description of the incident.  In 
January 2008, the RO sent a letter to Veteran informing him 
that they needed stressor details and /or medical evidence of 
combat-related incidence and a 60-day date range.  

In June 2008, the RO received another completed PTSD 
questionnaire.  The Veteran noted that the stressful incident 
occurred in December 1970 at Vung Tau, Vietnam.  The Veteran 
noted that he was assigned and performed Graves Registration 
duties and that while loading deceased bodies, he continually 
thought, "When will it be my turn for some unlucky soldier 
to place my body on the plane to be sent back home for the 
last time?"  The Veteran also stated that he remembers 
seeing bodies laid out beside the road like comparing fish at 
a market sometime in May through August 1971.  The Veteran 
also stated that while performing demolition duty, he was 
numb to any feeling about the lives that he took.

VA has attempted verification of the Graves Registration 
stressor by submitting a request to the U.S. Army and Joint 
Services Records Research Service (JSRRC).  JSRRC responded 
that that they had coordinated their research with the 
National Archives and Records Administration but were unable 
to locate combat unit records submitted by the 94th Engineer 
Detachment for the calendar years 1970 or 1971.  They were, 
however, able to document from the U.S. Army Vietnam Station 
Lists for September 1970 and March 1971 that Vung Tau was the 
main base camp location for the unit.  They also researched 
the Operational Report - Lessons Learned (OR-LL) submitted by 
the 92nd Engineer Battalion, the higher headquarters of the 
94th Engineer Detachment, covering the period of November 1, 
1970 to April 30, 1971.  The OR-LL documents that the mission 
of the unit was to rehabilitate roads, airfields, pipeline 
systems, structures, and utilities.  The OR-LL also documents 
that the most significant event during the reporting period 
was the construction of the Long Binh Jail.  The OR-LL 
further documents that the unit sustained two non-battle 
related casualties during the reporting period.  JSRRC also 
researched the recommendation for the Meritorious Unit 
Commendation submitted by the 159th Engineer Group, the high 
headquarters of the 92nd Engineer Battalion, covering the 
period July 1, 1970 through December 31, 1971.  The 
recommendation documents that the unit completed several 
large scale construction projects.  However, neither the OR-
LL nor the recommendation for the Meritorious Unit 
Commendation document the involvement of unit personnel in 
memorial affairs operations.  Lastly, the JSRRC researched 
the history of Mortuary Affairs in South Vietnam submitted by 
the U.S. Army Quartermaster Museum, dated March 1, 2000.  The 
history documents that 574th Supply and Service Company was 
the only unit that maintained a casualty collection point at 
Vung Tau and it was capable of accommodating 10 remains.  

In March 2009, the RO received a statement from the Veteran 
which reported an incident that happened in January 1971 when 
a young man that the Veteran had previously trained in A.I.T. 
(Advanced Individual Training), in Ft. Leonard Wood was hit 
with a grenade in Vietnam which blew off the back of both his 
legs leaving nothing but bones showing.  The Veteran also 
reported that in the summer of 1971, another of his close 
buddies, SP4 W., was caught in a bear trap while directly in 
front of the Veteran.  It is not readily apparent whether SP4 
W. was killed or injured.

Thus, the claims file reveals that RO development on the 
question of whether there is credible evidence that a claimed 
in-service stressor occurred has not been fully accomplished.  
In this regard, it appears that the RO did not develop the 
alleged "bear trap" stressor, even though it appears to be 
independently verifiable.    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded 
another opportunity to provide any 
additional information he can remember 
regarding his claimed stressors.  The 
Veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as the names 
of casualties and identifying information 
concerning any other individuals involved 
in the events, including their ranks, 
units of assignments, or any other 
identifying details.

2.  With any additional information 
secured, the RO should review the file 
and prepare a summary of all the claimed 
stressors with the exception of the 
claimed stressor already researched by 
JSRRC unless the Veteran submits 
additional pertinent information 
regarding this stressor.  This summary 
must be prepared whether or not the 
Veteran provides an additional statement, 
as requested above.  This summary, a copy 
of the Veteran's DD 214, and all 
associated service documents should be 
sent to the JSRRC, and any other 
appropriate agency for verification of 
the alleged stressful events in service.  
JSRRC, and any other agency, should be 
provided with a copy of any information 
obtained above and should be requested to 
provide any additional information that 
might corroborate the Veteran's alleged 
stressors.

3.  Thereafter, if and only if a stressor 
is verified, the Veteran should be 
scheduled for VA PTSD examination.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.    If 
the examining physician finds that the 
Veteran meets the criteria for a PTSD 
diagnosis, he/she should specifically 
identify which stressor is linked to the 
PTSD diagnosis.

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


